Citation Nr: 1825816	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to a compensable rating for service-connected bilateral shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2007 to October 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2018 the Veteran and her spouse testified in a Video Conference Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's claims file. 

The issues of entitlement to service connection for headaches and increased rating for service-connected bilateral shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the Veteran's acquired psychiatric disorder is etiologically related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In this case, the Board finds that, when resolving the benefit of the doubt in favor of the Veteran, service connection for an acquired psychiatric disorder is warranted.

The Veteran has consistently maintained that she has a current acquired psychiatric disability that manifested during active duty as a result of a traumatic work-related relationship with her immediate supervisor.  The Veteran has described in detail, to include in sworn testimony before the undersigned, verbal abuse and professional threats she received from her superior, specifically while stationed on active duty in Germany.  The Veteran also testified that she did not report her experiences in-service for fear of reprisal.

The Veteran's post-service VA medical treatment records indicate that she has been diagnosed with, and receives ongoing treatment for, major depressive disorder, anxiety disorder, and panic attacks.  The Veteran's post-service VA treatment records also include records from her treating VA psychologist opining that these experiences while on active duty "significantly traumatized her, given the boss' behavior toward her."  The VA psychologist went on to indicate that these symptoms appeared "to have begun prior to her discharge from the military as evidenced by her change in behaviors and attitude."

The Board finds that the Veteran's reports of her in-service experience with her superior, the effect of those experiences on her and her reluctance to complain or seek treatment in service are credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has been consistent with her descriptions of these experiences.  A VA psychologist has accepted the Veteran's descriptions as credible and found that these experiences were a significant source of trauma and associated that trauma with the Veteran's current acquired psychiatric disorder.  Affording the Veteran the benefit of doubt the Board finds that she is entitled to service connection for an acquired psychiatric disorder.  

ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

The Veteran's service treatment records (STRs) reveal some treatment for headaches while on active duty service.  In her testimony before the undersigned, the Veteran provided that she continued to experience headaches after separation from service.  The Veteran specifically cited to an incident within "a few weeks" after separation where she had to leave her new job "in the middle of a hearing and go and get [a] MRI done."  The Veteran also testified that she receives ongoing treatment for headaches from the VA.

In July 2014 the Veteran underwent a VA examination for headaches.  The diagnosis identified by the VA examiner was "tension headaches" documented by a neurologist on January 28, 2013.  The examiner provided a negative nexus opinion, with the rationale that the Veteran only reported once, in-service, for headaches and was not diagnosed with tension headaches until one and a half years after her separation from active duty.

The Board finds that this opinion was inadequate.  The Veteran has maintained that she regularly experienced headaches while in-service, finally leading her to seek the treatment noted, and that her tension headaches symptoms have continued since service.  The Veteran is competent to state what she experiences.  Therefore, an addendum opinion must be obtained to adequately consider these statements.  

Additionally, the examiner offered a negative opinion as to secondary service connection, but provided that the Veteran's tension headaches were related to "stress."  In light of the Board's above decision granting service connection for an acquired psychiatric disorder the requested addendum opinion must address service connection on a secondary basis. 

In the Veteran's January 2018 hearing she testified before the undersigned VLJ that her shin splints had become worse since her previous examination, dated May 2014.  Therefore, due to the passage of time and the evidence of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected bilateral shin splints.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for shin splints or headaches since October 2014.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, obtain an addendum opinion from the July 2014 examiner (or, if unavailable, from medical professionals with appropriate expertise) for an addendum opinion.  The Veteran's claims file should be made available to the examiners for review in connection with the opinion.

If the examiner determines that opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

(a)  Based on review of the record (and examination if conducted), the examiner should answer and render an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's diagnosed tension headaches are etiologically related to active duty service. 

The examiner is to accept as true the Veteran's reported continuity of headache symptoms since active duty service.

(b)  If the answer to (a) is no, the examiner should answer and render an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's tension headaches are caused and/or aggravated by her service-connected acquired psychiatric disorder.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner must comment on the previous VA examination's characterization of the Veteran's tension headaches as being attributable to "Stress."

Detailed rationale is requested for the opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide and explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for the appropriate VA examination to determine the current nature and severity of her bilateral shin splints.  The claims file and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the bilateral shin splints.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should consider any reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner should indicate why.

4.  Thereafter, readjudicate the claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


